Exhibit 10.2

VOTING AGREEMENT

THIS VOTING AGREEMENT (“Agreement”), dated as of June 30, 2009, is made by and
among CombinatoRx, Incorporated, a Delaware corporation (“CombinatoRx”),
Neuromed Pharmaceuticals Inc., a Delaware corporation (“Neuromed US”), and the
undersigned holder (“Stockholder”) of shares of capital stock (the “Shares”) of
CombinatoRx.

WHEREAS, CombinatoRx, PawSox, Inc., a Delaware corporation and a wholly owned
subsidiary of CombinatoRx (“Merger Sub”), Neuromed Pharmaceuticals Ltd., a
company existing under the laws of the Province of British Columbia, Canada
(“Neuromed Canada”), and Kurt C. Wheeler, as representative of the stockholders
of Neuromed US, have entered into an Agreement and Plan of Merger, dated of even
date herewith (the “Merger Agreement”), providing for the merger of Merger Sub
with and into Neuromed US (the “Merger”);

WHEREAS, Stockholder beneficially owns and has sole or shared voting power with
respect to the number of Shares, and holds stock options or other rights to
acquire the number of Shares indicated opposite Stockholder’s name on Schedule 1
attached hereto;

WHEREAS, as an inducement and a condition to the willingness of CombinatoRx,
Neuromed US and Neuromed Canada to enter into the Merger Agreement, and in
consideration of the substantial expenses incurred and to be incurred by them in
connection therewith, Stockholder has agreed to enter into and perform this
Agreement; and

WHEREAS, all capitalized terms used in this Agreement without definition herein
shall have the meanings ascribed to them in the Merger Agreement.

NOW, THEREFORE, in consideration of, and as a condition to, CombinatoRx’s,
Neuromed US’s and Neuromed Canada’s entering into the Merger Agreement and
proceeding with the transactions contemplated thereby, and in consideration of
the expenses incurred and to be incurred by them in connection therewith,
Stockholder, CombinatoRx and Neuromed US agree as follows:

1. Agreement to Vote Shares. Stockholder agrees that, prior to the Expiration
Date (as defined in Section 2 below), at any meeting of the stockholders of
CombinatoRx or any adjournment or postponement thereof, or in connection with
any written consent of the stockholders of CombinatoRx, with respect to the
Merger, the Merger Agreement or any CombinatoRx Acquisition Proposal,
Stockholder shall:

(a) appear at such meeting or otherwise cause the Shares and any New Shares (as
defined in Section 3 below) to be counted as present thereat for purposes of
calculating a quorum;

(b) from and after the date hereof until the Expiration Date, vote (or cause to
be voted), or deliver a written consent (or cause a written consent to be
delivered) covering all of the Shares and any New Shares that such Stockholder
shall be entitled to so vote: (i) in favor of adoption and approval of
(A) Amendment No. 1 to the



--------------------------------------------------------------------------------

CombinatoRx Charter, (B) Amendment No. 2 to the CombinatoRx Charter, (C) the
Option Plan Amendments, (D) the Exchange Offer and (E) the issuance of the
shares of CombinatoRx Common Stock by virtue of the Merger; (ii) against any
action or agreement that, to the knowledge of Stockholder, would reasonably be
expected to result in a breach in any material respect of any covenant,
representation or warranty or any other obligation or agreement of CombinatoRx
or any of its Subsidiaries or Affiliates under the Merger Agreement or that
would reasonably be expected to result in any of the conditions to CombinatoRx’s
or any of its Subsidiaries’ or Affiliates’ obligations under the Merger
Agreement not being fulfilled; and (iii) against any CombinatoRx Acquisition
Proposal, or any agreement, transaction or other matter that is intended to, or
would reasonably be expected to, impede, interfere with, delay, postpone,
discourage or materially and adversely affect the consummation of the Merger and
all other transactions contemplated by the Merger Agreement. The Stockholder
shall not take or commit or agree to take any action inconsistent with the
foregoing.

2. Expiration Date. As used in this Agreement, the term “Expiration Date” shall
mean the earlier to occur of (a) the Effective Time, (b) such date and time as
the Merger Agreement shall be terminated pursuant to Article VIII thereof or
otherwise, or (c) upon mutual written agreement of the parties to terminate this
Agreement. Upon termination or expiration of this Agreement, no party shall have
any further obligations or liabilities under this Agreement; provided, however,
such termination or expiration shall not relieve any party from liability for
any willful breach of this Agreement or acts of bad faith prior to termination
hereof.

3. Additional Purchases. Stockholder agrees that any shares of capital stock or
other equity securities of CombinatoRx that Stockholder purchases or with
respect to which Stockholder otherwise acquires sole or shared voting power
after the execution of this Agreement and prior to the Expiration Date, whether
by the exercise of any stock options or otherwise (“New Shares”), shall be
subject to the terms and conditions of this Agreement to the same extent as if
they constituted the Shares.

4. Agreement to Retain Shares. From and after the date hereof until the
Expiration Date, Stockholder shall not, directly or indirectly, (a) sell,
assign, transfer, tender, or otherwise dispose of (including, without
limitation, by the creation of any Liens (as defined in Section 5(c) below)) any
Shares, (b) deposit any Shares or New Shares into a voting trust or enter into a
voting agreement or similar arrangement with respect to such Shares or New
Shares or grant any proxy or power of attorney with respect thereto (other than
this Agreement), (c) enter into any contract, option, commitment or other
arrangement or understanding with respect to the direct or indirect sale,
transfer, assignment or other disposition of (including, without limitation, by
the creation of any Liens) any Shares or New Shares, or (d) take any action that
would make any representation or warranty of Stockholder contained herein untrue
or incorrect or have the effect of preventing or disabling Stockholder from
performing Stockholder’s obligations under this Agreement. Notwithstanding the
foregoing, Stockholder may make (a) transfers by will or by operation of law or
other transfers for estate-planning purposes, in which case this Agreement shall
bind the transferee and (b) as Neuromed US may otherwise agree in writing in its
sole discretion.

 

2



--------------------------------------------------------------------------------

5. Representations and Warranties of Stockholder. Stockholder hereby represents
and warrants to CombinatoRx and Neuromed US as follows:

(a) Stockholder has the full power and authority to execute and deliver this
Agreement and to perform Stockholder’s obligations hereunder;

(b) this Agreement has been duly executed and delivered by or on behalf of
Stockholder and, to the Stockholder’s knowledge and assuming this Agreement
constitutes a valid and binding agreement of Neuromed US and CombinatoRx,
constitutes a valid and binding agreement with respect to Stockholder,
enforceable against Stockholder in accordance with its terms, except as
enforcement may be limited by general principles of equity whether applied in a
court of law or a court of equity and by bankruptcy, insolvency and similar laws
affecting creditors’ rights and remedies generally;

(c) except as set forth on Schedule 1, Stockholder beneficially owns the number
of Shares indicated opposite such Stockholder’s name on Schedule 1, and will own
any New Shares, free and clear of any liens, claims, charges or other
encumbrances or restrictions of any kind whatsoever (“Liens”), and has sole or
shared, and otherwise unrestricted, voting power with respect to such Shares or
New Shares and none of the Shares or New Shares is subject to any voting trust
or other agreement, arrangement or restriction with respect to the voting of the
Shares or the New Shares, except as contemplated by this Agreement;

(d) to the knowledge of Stockholder, the execution and delivery of this
Agreement by Stockholder does not, and the performance by Stockholder of his or
her obligations hereunder and the compliance by Stockholder with any provisions
hereof will not, violate or conflict with, result in a material breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a material default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of any Liens on any Shares or New Shares pursuant to, any agreement,
instrument, note, bond, mortgage, contract, lease, license, permit or other
obligation or any order, arbitration award, judgment or decree to which
Stockholder is a party or by which Stockholder is bound, or any law, statute,
rule or regulation to which Stockholder is subject or, in the event that
Stockholder is a corporation, partnership, trust or other entity, any bylaw or
other organizational document of Stockholder; and

(e) to the knowledge of Stockholder, the execution and delivery of this
Agreement by Stockholder does not, and the performance of this Agreement by
Stockholder does not and will not, require any consent, approval, authorization
or permit of, or filing with or notification to, any governmental or regulatory
authority by Stockholder except for applicable requirements, if any, of the
Exchange Act, and except where the failure to obtain such consents, approvals,
authorizations or permits, or to make such filings or notifications, would not
prevent or delay the performance by Stockholder of his or her obligations under
this Agreement in any material respect.

 

3



--------------------------------------------------------------------------------

6. Irrevocable Proxy. Subject to the penultimate sentence of this Section 6, by
execution of this Agreement, Stockholder does hereby appoint Neuromed US with
full power of substitution and resubstitution, as Stockholder’s true and lawful
attorney and irrevocable proxy, to the fullest extent of the undersigned’s
rights with respect to the Shares, to vote, if the Stockholder is unable to
perform his or her obligations under this Agreement, each of such Shares solely
with respect to the matters set forth in Section 1 hereof. Stockholder intends
this proxy to be irrevocable and coupled with an interest hereunder until the
Expiration Date and hereby revokes any proxy previously granted by Stockholder
with respect to the Shares. Notwithstanding anything contained herein to the
contrary, this irrevocable proxy shall automatically terminate upon the
Expiration Date of this Agreement. The Stockholder hereby revokes any proxies
previously granted and represents that none of such previously-granted proxies
are irrevocable.

7. No Solicitation. From and after the date hereof until the Expiration Date,
Stockholder shall not (a) initiate, solicit, seek or knowingly encourage or
support any inquiries, proposals or offers that constitute or may reasonably be
expected to lead to, a CombinatoRx Acquisition Proposal, (b) engage or
participate in, or knowingly facilitate, any discussions or negotiations
regarding, or furnish any nonpublic information to any Person in connection
with, any inquiries, proposals or offers that constitute, or may reasonably be
expected to lead to, a CombinatoRx Acquisition Proposal, (c) enter into any
letter of intent, agreement in principle or other similar type of agreement
relating to a CombinatoRx Acquisition Proposal, or enter into any agreement or
agreement in principle requiring CombinatoRx to abandon, terminate or fail to
consummate the transactions contemplated hereby, (d) initiate a stockholders’
vote or action by consent of the CombinatoRx’s stockholders with respect to a
CombinatoRx Acquisition Proposal, (e) except by reason of this Agreement, become
a member of a “group” (as such term is defined in Section 13(d) of the Exchange
Act) with respect to any voting securities of CombinatoRx that takes any action
in support of a CombinatoRx Acquisition Proposal or (f) propose or agree to do
any of the foregoing. In the event that Stockholder is a corporation,
partnership, trust or other entity, it shall not permit any of its Subsidiaries
or Affiliates to, nor shall it authorize any officer, director or representative
of Stockholder, or any of its Subsidiaries or Affiliates to, undertake any of
the actions contemplated by this Section 7.

8. Waiver of Appraisal Rights. The Stockholder hereby waives, and agrees not to
exercise or assert, any appraisal rights under applicable law, including
Section 262 of the DGCL in connection with the Merger.

9. Specific Enforcement. The parties hereto agree that irreparable damage would
occur in the event any provision of this Agreement was not performed in
accordance with the terms hereof or was otherwise breached. It is accordingly
agreed that the parties shall be entitled to seek specific relief hereunder,
including, without limitation, an injunction or injunctions to prevent and
enjoin breaches of the provisions of this Agreement and to enforce specifically
the terms and provisions hereof, in any state or federal court in any competent
jurisdiction, in addition to any other remedy to which they may be entitled at
law or in equity. Any requirements for the securing or posting of any bond with
respect to any such remedy are hereby waived.

 

4



--------------------------------------------------------------------------------

10. Further Assurances. Stockholder shall, from time to time, execute and
deliver, or cause to be executed and delivered, such additional or further
consents, documents and other instruments as Neuromed US or CombinatoRx may
reasonably request for the purpose of effectively carrying out the transactions
contemplated by this Agreement and the Merger Agreement.

11. Disclosure. Stockholder hereby agrees that CombinatoRx and Neuromed US may
publish and disclose in the Registration Statement, any resale registration
statement relating thereto (including all documents and schedules filed with the
SEC), the Proxy Statement, any prospectus filed with any regulatory authority in
connection with the Merger and any related documents filed with such regulatory
authority and as otherwise required by Law, such Stockholder’s identity and
ownership of Shares and the nature of such Stockholder’s commitments,
arrangements and understandings under this Agreement and may further file this
Agreement as an exhibit to the Registration Statement or prospectus or in any
other filing made by CombinatoRx or Neuromed US as required by Law or the terms
of the Merger Agreement, including with the SEC or other regulatory authority,
relating to the Merger, all subject to prior review and an opportunity to
comment by Stockholder’s counsel.

12. Notice. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or sent by overnight courier
(providing proof of delivery) or by facsimile transmission (providing
confirmation of transmission) to Neuromed US or CombinatoRx, as the case may be,
in accordance with Section 9.4 of the Merger Agreement and to each Stockholder
at its address set forth on Schedule 1 attached hereto (or at such other address
for a party as shall be specified by like notice).

13. Severability. If any term or other provision of this Agreement is determined
to be invalid, illegal or incapable of being enforced by any rule of law or
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

14. Binding Effect and Assignment. All of the covenants and agreements contained
in this Agreement shall be binding upon, and inure to the benefit of, the
respective parties and their permitted successors, assigns, heirs, executors,
administrators and other legal representatives, as the case may be. This
Agreement may not be assigned by any party hereto without the prior written
consent of the other parties hereto.

15. No Third Party Beneficiaries. This Agreement is not intended, and shall not
be deemed, to confer any rights or remedies upon any person other than the
parties hereto and their respective successors and permitted assigns, to create
any agreement of employment with any person or to otherwise create any
third-party beneficiary hereto.

 

5



--------------------------------------------------------------------------------

16. No Waivers. No waivers of any breach of this Agreement extended by Neuromed
US or CombinatoRx to Stockholder shall be construed as a waiver of any rights or
remedies of Neuromed US or CombinatoRx, as applicable, with respect to any other
stockholder of CombinatoRx who has executed an agreement substantially in the
form of this Agreement with respect to Shares held or subsequently held by such
stockholder or with respect to any subsequent breach of the Stockholder or any
other such stockholder of CombinatoRx. No waiver of any provisions hereof by any
party shall be deemed a waiver of any other provisions hereof by any such party,
nor shall any such waiver be deemed a continuing waiver of any provision hereof
by such party.

17. Governing Law; Jurisdiction and Venue. This Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware without
regard to its rules of conflict of laws. Each of CombinatoRx, Neuromed US and
Stockholder hereby irrevocably and unconditionally consents to submit to the
exclusive jurisdiction of the courts of the State of California and of the
United States of America located in San Francisco, California (the “California
Courts”) for any litigation arising out of or relating to this Agreement and the
transactions contemplated hereby (and agrees not to commence any litigation
relating thereto except in such courts), waives any objection to the laying of
venue of any such litigation in the California Courts, and agrees not to plead
or claim in any California Court that such litigation brought therein has been
brought in any inconvenient forum. The parties hereby consent to, waive any
objection to and grant any such court jurisdiction over the person of such
parties and over the subject matter of such dispute and agree that mailing of
process or other papers in connection with any such action or proceeding in the
manner provided in Section 12 or in such other manner as may be permitted by
applicable law, shall be valid and sufficient service thereof and shall have the
same legal force and effect as if served upon such party personally with the
State of California.

18. Waiver of Jury Trial. The parties hereto hereby waive any right to trial by
jury with respect to any action or proceeding related to or arising out of this
Agreement, any document executed in connection herewith and the matters
contemplated hereby and thereby.

19. No Agreement Until Executed. Irrespective of negotiations among the parties
or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (a) the Board of
Directors of CombinatoRx has approved, for purposes of any applicable
anti-takeover laws and regulations and any applicable provision of the
CombinatoRx Charter, the transactions contemplated by the Merger Agreement,
(b) the Merger Agreement is executed by all parties thereto, and (c) this
Agreement is executed by all parties hereto.

20. Entire Agreement; Amendment. This Agreement supersedes all prior agreements,
written or oral, among the parties hereto with respect to the subject matter
hereof and contains the entire agreement among the parties with respect to the
subject matter hereof. This Agreement may not be amended, supplemented or
modified, and no provisions hereof may be modified or waived, except by an
instrument in writing signed by each party hereto.

 

6



--------------------------------------------------------------------------------

21. Effect of Headings. The section headings herein are for convenience only and
shall not affect the construction of interpretation of this Agreement.

22. Definition of Merger Agreement. For purposes of this Agreement, the term
“Merger Agreement” may include such agreement as amended or modified as long as
such amendments or modifications (i) do not (x) change the form of
consideration, (y) reduce the Merger Consideration or change the allocation of
Merger Consideration among the Neuromed Stockholders in either case in a manner
adverse to the Stockholder, or (z) change the obligations in Section 6.1(c) of
the Merger Agreement or waive or amend the condition in Section 7.3(d) of the
Merger Agreement in a manner adverse to the Stockholder or (ii) have been agreed
to in writing by Stockholder.

23. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original but all of which together shall
constitute one and the same instrument.

[Remainder of Page has Intentionally Been Left Blank]

 

7



--------------------------------------------------------------------------------

EXECUTED as of the date first above written.

 

STOCKHOLDER

 

Name:  

 

COMBINATORX, INCORPORATED By:  

 

Name:  

 

Title:  

 

NEUROMED PHARMACEUTICALS INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Schedule of Signatories

CombinatoRx, Incorporated

Neuromed Pharmaceuticals Inc.

Biotechnology Value Fund, L.P.

Biotechnology Value Fund II, L.P.

BVF Investments, L.L.C.

Investment 10, L.L.C.

BVF Partners L.P.

BVF, Inc.